Exceptions overruled. This case is here upon the plaintiffs’ exceptions to the direction of a verdict for the defendant. It is an action of tort to recover consequential damages and for injuries sustained by the minor plaintiff, a business guest of the defendant. The evidence discloses that the minor plaintiff on June 12, 1949, hired a locker from the defendant and paid it for the privilege of swimming at a beach on the shore of Lake Quinsigamond, a great pond, in Worcester. After having had a swim she proceeded to walk out of the water to the shore of the lake. When she was within two feet of the edge of the shore and in about nine inches of water she stepped upon a piece of glass that was partially imbedded in the sandy bottom of the lake and injured her foot. There was no evidence as to how the piece of glass got where it was or how long it had been there. Likewise there was.no evidence that the defendant had or should have had any knowl*710edge of its presence. There was no error in directing a verdict for the defendant because the evidence failed to show any negligence on the part of the defendant. “Cases of this sort have been before this court so frequently that it would serve no useful purpose to restate the principles of law that apply.” Mandigo v. Hamid Amusement Co. Inc. 317 Mass. 225, 226.
Francis L. Swift, for the plaintiff.
Harry Zarrow, for the defendant.